                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

GARY REECE                                                                          PLAINTIFF

v.                              Case No. 4:17-cv-00787-KGB

BANK OF NEW YORK MELLON,
TRUSTEE FOR CIT MORTGAGE
LOAN TRUST 2007-1;
WILSON & ASSOCIATES PLLC                                                        DEFENDANTS

                                         JUDGMENT

       Pursuant to the Opinion and Order entered in this matter on this date, the Court grants the

motion for summary judgment filed by defendant Bank of New York Mellon, as Trustee for CIT

Mortgage Loan Trust 2007-1, against plaintiff Gary Reece (Dkt. No. 14). Mr. Reece’s claims are

dismissed with prejudice.

       So adjudged this 31st day of March, 2019.



                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
